DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.

Status of the Claims 
This Office Action is responsive to the amendment filed January 4, 2022. As directed by the amendment: Claims 1, 2, and 10 have been amended. Claims 3, 4, 11, and 15 were cancelled. Claims 21-31 were withdrawn. Claims 1, 2, 5-10, 12-14, and 16-31 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 10, 12-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (US 2014/0309688), herein referred to as Ng.
Regarding claim 1, Ng discloses a bone-cutting device (150) (figures 7A and 7B), comprising: a. a cutting tip (see figure 7B below) defining a width (figures 7A and 7B) and configured to (i.e. capable of) penetrate bone (¶49), and b. a holder (160) that defines an elongated shaft (e.g. 152, 154), wherein the cutting tip (see figure 7B below) is mounted with respect to the elongated shaft (e.g. 152, 154) of the holder (160), wherein the cutting tip (see figure 7B below) includes (i) a planar triangular center point (see figure 7B below) that functions to anchor the cutting tip relative to a bone substrate (considered functional), (ii) a first planar flute (see figure 7B below) on a first side of the cutting tip (see figure 7B below) and recessed (defined as “set back or receding” by Merriam Webster’s Dictionary) relative to the triangular center point (see figure 7B below) that functions to remove bone fragments from the bone substrate (considered functional), and (iii) a second planar flute (see figure 7B below) on a second side of the cutting tip (see figure 7B below) and recessed (defined as “set back or receding” by 

    PNG
    media_image1.png
    683
    787
    media_image1.png
    Greyscale


Regarding claim 10, Ng discloses wherein the shaft (e.g. 152, 154) is adapted to (i.e. capable of) be inserted into a powered drill (¶46, ¶49).
Regarding claim 12, Ng discloses wherein the cutting tip (see figure 7B above) defines surfaces that are radiused (see figure 7B above) to reduce stress applied to the cutting tip.
Regarding claim 13, Ng discloses wherein the cutting tip (see figure 7B above) is removable from the holder (160) (¶53).
Regarding claim 14, Ng discloses wherein the cutting tip defines six cutting surfaces (figures 7A and 7B).
Regarding claim 16, Ng discloses wherein the cutting tip defines a substantially flat bone interfacing cutting surface (figures 7A and 7B).
Regarding claim 17, Ng discloses wherein the cutting tip is adapted to (i.e. capable of) create a substantially straight hole (¶52 and figures 7A and 7B).
Regarding claim 18, Ng discloses wherein the cutting tip is adapted to (i.e. capable of) create a chamfer that leads into a straight hole (¶52 and figures 7A and 7B).
Regarding claim 20, Ng discloses a method of creating a pilot hole in bone (¶49), comprising: a. providing a bone-cutting device according to claim 1 (see claim 1 above), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2014/0309688) in view of Hoogland (US 2007/0093841).
Regarding claims 5, 6, Ng’s bone-cutting device discloses all the features/elements as claimed but lacks a detailed description on wherein the elongated shaft is associated with a handle and wherein the handle is a manual handle.
However, Hoogland teaches an elongated shaft (1) is associated with a handle (15) and wherein the handle (15) is a manual handle (¶32, ¶61-¶76, figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Ng’s bone cutting device with wherein the elongated shaft is associated with a handle and wherein the handle is a manual handle as taught by Hoogland, since such a modification would provide for alternative, well-known means for allowing a surgeon to choose an appropriate driving device for a respective surgical situation.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng and Hoogland as applied to claims 1 and 5 above, and further in view of Anderson (US 1,301,802).
Regarding claim 7, the modified Ng’s bone-cutting device discloses all the features/elements as claimed except for wherein the handle is movable between a perpendicular orientation relative to the shaft and an axial orientation relative to the shaft.
However, Anderson teaches wherein the handle is movable between a perpendicular orientation (i.e. orientation as best seen in Figure 3) relative to a shaft (1) and an axial orientation (i.e. orientation as best seen in Figures 1 and 2) relative to the shaft (1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ng’s bone-cutting device having a handle with wherein the handle is movable between a perpendicular orientation relative to the shaft and an axial orientation relative to the shaft as taught by Anderson, since such a modification would provide for varying the amount of leverage a surgeon is able to apply to the bone-cutting device.

Allowable Subject Matter
Claims 8, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 6-11, under 35 U.S.C. 102(a)(1), of the Remarks are directed to the amended claim 1 and the reference Ranck. The reference Ranck has been considered but are moot because the Examiner has not relied upon this reference for the current Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SI MING KU/Primary Examiner, Art Unit 3775